          Case 1:21-cv-00287-NONE-SAB Document 9 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   STANLEY E. REDICK, III,                            Case No. 1:21-cv-00287-NONE-SAB

 9                  Plaintiff,                          ORDER DENYING AS MOOT
                                                        PLAINTIFF’S MOTION TO CORRECT
10          v.                                          PROPER FILING OF AMENDED
                                                        COMPLAINT
11   SONORA POLICE DEPARTMENT, et al.,
                                                        (ECF No. 8)
12                  Defendants.

13

14          Stanley E. Redick, III (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

15 action pursuant to 42 U.S.C. § 1983 on March 1, 2021. (ECF No. 1.) Plaintiff’s complaint was

16 screened and on March 17, 2021, an order was filed granting Plaintiff leave to file an amended

17 complaint. (ECF No. 6.) On March 24, 2021, a first amended complaint was filed in Redick v.

18 Lowes Corp., No. 1:21-v-00358-DAD-HBK. Plaintiff contacted the Clerk’s Office on April 6,

19 2021, stating the first amended complaint had been filed in the incorrect action and the complaint
20 was filed in this action. (ECF No. 7.) On April 12, 2021, a motion to correct proper filing of the

21 amended complaint was filed. (ECF No. 8.)

22          As the first amended complaint has now been correctly filed, Plaintiff’s motion to correct

23 proper filing of the amended complaint is HEREBY DENIED AS MOOT.

24
     IT IS SO ORDERED.
25

26 Dated:     April 15, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
